Citation Nr: 1611346	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  08-11 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to February 14, 2012 for left knee arthritis and in excess of 30 percent from April 1, 2014 to June 11, 2014 and 50 percent since June 12, 2014 for left total knee replacement.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1977 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the RO in Muskogee, Oklahoma.  The Veteran testified before the undersigned at a June 2009 Board hearing.  A transcript has been associated with the file.

This issue was remanded by the Board for further development in March 2010 and May 2014.  In a November 2014 rating decision, the Veteran was assigned a temporary total rating for his left knee disability from February 4, 2013 to March 31, 2014.  In a December 2014 rating decision, the Veteran's knee disability was recharacterized as total knee replacement with intermediate residuals and given an increased rating to 50 percent, effective June 12, 2014.  Service connection for status post excision of Haglunds deformity of the right posterior heel, claimed as right ankle and heel spur, was also granted in the December 2014 rating decision.  Therefore, the claim pertaining to a right feel disability has been resolved and is not in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System


FINDING OF FACT

In a March 2016 correspondence, the Veteran withdrew his appeal concerning the issue of entitlement to a rating in excess of 10 percent prior to February 14, 2012 for left knee arthritis and in excess of 30 percent from April 1, 2014 to June 11, 2014 and 50 percent since June 12, 2014 for left total knee replacement.



CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal on the issue of entitlement to a rating in excess of 10 percent prior to February 14, 2012 for left knee arthritis and in excess of 30 percent from April 1, 2014 to June 11, 2014 and 50 percent since June 12, 2014 for left total knee replacement have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).

In a March 2016 correspondence, the Veteran stated that he was satisfied with the current rating assigned for his appeal associated with his April 4, 2007 notice of disagreement.  The Veteran's April 4, 2007 notice of disagreement requested an increased rating for his left knee disability and disagreed with the denial of service connection for a right knee disability.  As the Veteran is clearly referring to the claim for an increased rating for left knee arthritis/left total knee replacement, the Board finds that this issue has been withdrawn.  Therefore, there remains no allegation of errors of fact or law for appellate consideration with regards to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it must be dismissed.




	(CONTINUED ON NEXT PAGE)



ORDER

The appeal of the issue concerning entitlement to a rating in excess of 10 percent prior to February 14, 2012 for left knee arthritis and in excess of 30 percent from April 1, 2014 to June 11, 2014 and 50 percent since June 12, 2014 for left total knee replacement is dismissed.




____________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


